
	
		I
		112th CONGRESS
		1st Session
		H. R. 3384
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. Heinrich (for
			 himself and Mr. Luján) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax credit for the employment of wounded warriors.
	
	
		1.Short titleThis Act may be cited as the
			 Wounded Warriors Employment
			 Opportunity Act of 2011.
		2.Wounded warriors work
			 opportunity tax credits
			(a)In
			 generalParagraph (3) of section 51(b) of the Internal Revenue
			 Code of 1986 is amended by striking subsection (d)(3)(A)(ii))
			 and inserting subsection (d)(3)(A)(ii) ($24,000 per year in the case of
			 any individual who is a qualified veteran by reason of subsection
			 (d)(3)(A)(ii)(II) for taxable years ending before January 1,
			 2017).
			(b)Simplified
			 certificationSection 51(d) of the Internal Revenue Code of 1986
			 is amended by adding a new paragraph (15) as follows—
				
					(15)Credit allowed
				for unemployed disabled veterans
						(A)In
				generalAny qualified veteran under paragraph (3)(A)(ii)(II) will
				be treated as certified by the designated local agency as having aggregate
				periods of unemployment if the veteran is certified by the designated local
				agency as being in receipt of unemployment compensation under State or Federal
				law for not less than 6 months during the 1-year period ending on the hiring
				date.
						(B)Regulatory
				authorityThe Secretary in his discretion may provide alternative
				methods for
				certification.
						.
			(c)Effective
			 dateThe amendment made by this section shall apply to
			 individuals who begin work for the employer after the date of the enactment of
			 this Act.
			
